Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 12/08/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 17 and 20, generally, the prior art of record, United States Patent Application Publication No. US 20160359685 A1 to Yadav et al. which shows a method and apparatus for computing cell density based rareness for use in anomaly detection; United States Patent No. US 9430646 B1 to Mushtaq et al. which shows distributed systems and methods for automatically detecting unknown bots and botnets; United States Patent No. US 5774357 A to Hoffberg et al. which shows human factored interface incorporating adaptive pattern recognition based controller apparatus; United States Patent Application Publication No. US 20140157405 A1 to Joll et al. which shows cyber behavior analysis and detection method, system and architecture; United States Patent Application Publication No. US 20150229661 A1 to Balabine et al. which shows a method and system for confident anomaly detection in computer network traffic; United States Patent Application Publication No. US 20160359695 A1 to Yadav et al. which shows network behavior data collection and analytics for anomaly detection; and United States Patent Application Publication No. US 20160359886 A1 to Yadav et al. which shows a method and apparatus for grouping features into bins with selected bin boundaries for use in anomaly detection, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “obtaining Performance Monitoring (PM) data that represents normal behavior of network elements in the network under normal conditions, the PM data comprising one or more of optical layer data, packet layer data, service or traffic layer data, and hardware operating metrics, wherein the PM data for comparable network elements at any of an optical layer, time division multiplexing layer, packet layer, and combination thereof, that are identical in type and usage, is aggregated into a unique probability density function; determining a baseline model of normal behavior based on machine learning training of the PM data including one or more unique probability density functions”; claim 17: “obtain Performance Monitoring (PM) data that represents normal behavior of network elements in the network under normal conditions, the PM data comprising one or more of optical layer data, packet layer data, service or traffic layer data, and hardware operating metrics, wherein the PM data for comparable network elements at any of an optical layer, time division multiplexing layer, packet layer, and combination thereof, that are identical in type and usage, is aggregated into a unique probability density function; determine a baseline model of normal behavior based on machine learning training of the PM data including one or more unique probability density functions”; claim 20: “obtaining Performance Monitoring (PM) data that represents normal behavior of network elements in the network under normal conditions, the PM data comprising one or more of optical layer data, packet layer data, service or traffic layer data, and hardware operating metrics, wherein the PM data for comparable network elements at any of an optical layer, time division multiplexing layer, packet layer, and combination thereof, that are identical in type and usage, is aggregated into a unique probability density function; determining a baseline model of normal behavior based on machine learning training of the PM data including one or more unique probability density functions”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Priority
The current application claims priority from Provisional Application 62463060, filed 02/24/2017.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431